DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art does not disclose, teach or suggest an apparatus comprising: 
a second circuitry to count a frequency of the output clock and the first clock, and to generate a control for a voltage generator in accordance with a frequency difference between the output clock and the first clock;
in combination with all the other claimed limitations.
Claims 2-9 are allowed for depending from Claim 1.

Regarding Claim 10, Applicant has amended “independent claim 10… to incorporate the features of claim 12”, wherein “claim 12 was indicated to be allowable if presented in independent form”.  Remarks 01/26/2022, page 6.  Thus, Claim 10 is allowed for similar reasons as previously indicated for Claim 12 in the Office Action 10/26/2021, page 7, wherein the prior art does not disclose, teach or suggest the apparatus comprising:

in combination with all the other claimed limitations.
Claims 11 and 13-17 are allowed for depending from Claim 10.

Regarding Claim 18, the prior art does not disclose, teach or suggest a system comprising: 
a processor coupled to the memory, wherein the processor includes an apparatus comprising: 
a second circuitry to count a frequency of the output clock and the first clock, and to generate a control for a voltage generator in accordance with a frequency difference between the output clock and the first clock; 
in combination with all the other claimed limitations.
Claims 19 and 20 are allowed for depending from Claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/DIANA J. CHENG/           Examiner, Art Unit 2849